                 Case 15-81199                  Doc          Filed 03/18/20 Entered 03/18/20 10:50:59                                Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH               document Page 1 of 5
Debtor 1                 *DU\'%XKVDQG6WHSKDQ\$+%XKV
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        &HQWUDO'LVWULFWRI,OOLQRLV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

        
        ✔    No
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
            No
        ✔
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



                                                
             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                                                    
                                                                                              1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

                                                        
             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                                                          
                                                                                              1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
           Case*DU\'%XKVDQG6WHSKDQ\$+%XKV
      Debtor 1    15-81199                Doc Filed        03/18/20 Entered 03/18/20
               _____BB_________________________________________________
               First Name      Middle Name     Last Name
                                                                                       10:50:59
                                                                               Case number
                                                                                                       
                                                                                                              Desc Main
                                                                                           (LINQRZQ) ______________________

                                                       document Page 2 of 5
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Maranda Henderson Braswell
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    03/18/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Maranda Henderson Braswell                                                 VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
             Case 15-81199            Doc       Filed 03/18/20 Entered 03/18/20 10:50:59                  Desc Main
                                                    document Page 3 of 5
                       UNITED STATES BANKRUPTCY COURT
                                                         Central District of Illinois


                                                       Chapter 13 No. 1581199
                                                       Judge: Thomas L. Perkins

In re:
Gary D. Buhs and Stephany A.H. Buhs
                                            Debtor s 

                                            CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before March 19, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                               %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      Gary D. Buhs and Stephany A.H. Buhs
                                      313 S. Starr Lane

                                      Peoria IL 61604



                                      %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      N/A




Debtor’s Attorney:                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                      Wilmer Edgar Weer

                                      410 Elizabeth Street

                                      Pekin IL 61554


                                      %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                      N/A




Trustee:                              %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                      Marsha L Combs-Skinner
                                      Chapter 13 Standing Bankruptcy Trustee
                                      401 Main St. #940

                                      Peoria IL 61602

                                                             @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                             /s/Maranda Henderson Braswell
                                                             VP Loan Documentation
                                                             Wells Fargo Bank, N.A.
      Case 15-81199        Doc    Filed 03/18/20 Entered 03/18/20 10:50:59                            Page 1 of 2
                                                                                              Desc Main
WELLS FARGO HOME MORTGAGE             document Page 4 of 5
RETURN MAIL OPERATIONS
PO BOX 14472
DES MOINES, IA 50306



                                                                               Account Information
                                                                   Fax:                  (866) 278-1179
                                                                   Telephone:            (866) 234-8271
                                                                   Correspondence:       PO Box 10335
                                                                                         Des Moines, IA 50306
       GARY D BUHS                                                 xxx
       STEPHANY A BUHS                                             Hours of Operation: Mon - Fri, 6 a.m. - 10 p.m.,
       313 S STARR LN                                                                  Sat, 8 a.m. - 2 p.m., CT
                                                                   xxx
       PEORIA, IL 61604                                            Loan Number:
                                                                   Property Address: 313 S Starr Ln
                                                                                       Peoria IL 61604



 March 5, 2020

                   Changes to Your Mortgage Interest Rate and Payments on May 1, 2020.
 Under the terms of your Adjustable-Rate Mortgage (ARM), you had a twelve month period during which
 your interest rate stayed the same. That period ends on April 1, 2020, so on that date your interest rate
 changes. After that, your interest rate may change every twelve months for the rest of your loan term.

                                           Current Interest Rate               New Interest Rate
                                           and Monthly Payment               and Monthly Payment
            Interest Rate                        4.25000%                         3.25000%
            Principal                             $161.49                          $180.91
            Interest                              $213.11                          $162.53
            Escrow                                $345.92                          $345.92
            Total Monthly Payment                $720.52                           $689.36
                                                                               (due May 1, 2020)
 Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain
 number of percentage points, called the "margin ". We round the result of this addition to the nearest one
 eighth of one percentage point (0.12500%). Under your loan agreement, your index rate is 1.21000% and
 your margin is 1.75000%. Your "Weekly Average 1-Year Treasury Constant Maturity" index is published
 weekly by the Federal Reserve Board.

 Interest Rate Limits: Your interest rate cannot go higher than 9.37500% during the life of the loan. Your
 interest rate cannot go lower than 1.75000% during the life of the loan. Your interest rate can increase on
 this Change Date by no more than 1.00000%. Your interest rate can decrease on this Change Date by no
 more than 1.00000%.




AR152 708   0223
       Case 15-81199                Doc        Filed 03/18/20 Entered 03/18/20 10:50:59 Desc Main Page 2 of 2
                                                   document Page 5 of 5       Account Information
                                                                                   Loan Number:
                                                                                   Property Address:         313 S Starr Ln
                                                                                                             Peoria IL 61604

                       Changes to Your Mortgage Interest Rate and Payments on May 1, 2020.

  New Interest Rate and Payment: The table above shows your new interest rate and new monthly
  payment. Your new payment is based on the "Weekly Average 1-Year Treasury Constant Maturity" index,
  your margin, a projected loan balance of $60,011.20, and a remaining loan term of 237 months. Your
  current loan balance may be greater than the amount projected in this notice. Refer to your billing
  statement for your outstanding unpaid loan balance.

  Note: Payment change limitations may not apply on certain payment change dates. Please refer to your
  loan documents for information regarding the limit to the amount that your payment may change and
  when this limit doesn’t apply.



  Prepayment Penalty: None.

  If you have questions or concerns about your upcoming change, please call us at the number
  listed in the account information box.

  Sincerely,



  Bethanne R Ross
  Loan Administration Manager
  Wells Fargo Home Mortgage




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID 399801

AR152 708    0223
